MURDOCK, Justice
(concurring specially).
I concur. Aside from the reasoning expressed in the main opinion, my vote is consistent with the more general concern I have expressed regarding this Court’s jurisprudence as to the “beyond-authority” exception to State-agent immunity, including our cases involving alleged failures to comply with a checklist. See, e.g., Ex parte Coleman, 145 So.3d 751, 761 (Ala.2013) (Murdock, J., concurring in the result); Ex parte Monroe Cnty. Bd. of Educ., 48 So.3d 621, 630 (Ala.2010) (Murdock, J., concurring in part and dissenting in part and quoting Ex parte Watson, 37 So.3d 752, 765-66 (Ala.2009) (Murdock, J., concurring in part and dissenting in part)).